Citation Nr: 1522668	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  12-00 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a skin disability. 

2. Entitlement to service connection for a back disability. 


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1966 to October 1967. 

These matters are before the Board of Veterans' Appeals (Board) from November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This claim was previously remanded in October 2014. 

The issue of entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

A lumbar spine disability is not shown to have had its clinical onset in service or within one year of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In a February 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2014). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014). Relevant service treatment and other medical records have been associated with the claims file. Social Security Administration (SSA) records are in the file. The Veteran reported treatment from many private sources and the Board finds that information from each source has already been requested and a response has been received. 

In compliance with the last remand, the Veteran was provided a VA examination in January 2015, which is fully responsive to the question at issue. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Board finds that there has been substantial compliance with the remand. See Stegall v. West, 11 Vet. App. 268 (1998). The duties to notify and to assist have been met. 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). While back disabilities generally are not listed, "arthritis" (also known as degenerative joint disease or DJD) is considered a chronic disease. 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303(b). 

Where a veteran served continuously for ninety (90) days or more and a chronic disease such as arthritis, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran and probative value of the evidence of record in its whole. See Washington v. Nicholson, 19 Vet. App. 362 (2005), 38 C.F.R. § 3.159(a)(2) (2014) (Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498. Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise. Rather, the probative value of lay statements is to be weighed like all other evidence. Bardwell v. Shinseki, 24 Vet. App. 36 (2011) (holding that VA did not err in rejecting lay evidence of exposure to gases or chemicals on the basis that the exposure was not documented in personnel records and distinguishing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) which dealt with lay evidence of medical symptoms that were not recorded in service treatment records). 

Here, the Board finds the Veteran denied back symptoms at separation and suffered an intervening back injury since service.  Accordingly, the Board assigns more weight to the January 2015 VA examiner's negative nexus opinion as to the etiology of the current spine disability. 

The Veteran contended in a December 2009 claim that he had been compensated by SSA back disability for the past two years and had been treated by Dr. K.L. (a chiropractor) for 25 years (since 1984). In March 2010, the Veteran stated he had a back problem for all of his adult life.  In November 2011, he stated that when he first arrived in Vietnam his company did not have heavy equipment and he spent 10 hours a day loading and unloading heavy timbers. This was the first time his back hurt; the pain continued for 40 years.  The Veteran stated he did not go on sick call because it required someone to drive to the nearest city. He stated he could not be sure that the 30 days of heavy lifting in services causes his current problems, but that was when back pain started and has bothered him ever since. In March 2012, the Veteran filed an application for TDIU, stating his biggest problem was his lumbar spine. He had worked in TV and electronic repair.

In a September 2005 statement to SSA, the Veteran explained he worked alone in TV repair and had to lift heavy items by himself for many years. He had a back injury on the job around 2000 and was never able to quite recover, so he had to quit his job. When SSA questionnaire asked when his injury first bothered him, he said 2000 and that he became unable to work in 2005.

Service treatment records show that January 1965 and 1966 reports of medical examination (RME) show that a clinical evaluation of spine was normal. At separation, an October 1967 report of medical history (RMH) showed the Veteran's health was excellent. He denied arthritis or recurrent back pain. The RME showed that the clinical evaluation of the spine was normal. Service personnel records noted that the Veteran's civilian occupation was a warehouseman in a plant that manufactured sporting goods. In service he also worked in a warehouse and eventually became a forklift operator. 

Post service records show evidence of work-related back injury and symptoms that date from the report of those injuries. A January 1999 private neurology record shows follow up after the Veteran had a stroke. This record noted his golf game was improving and that his nerves, gait, reflexes were all normal; the impression was that he was doing well. A December 1999 AFH documents work-related injury one day prior where the Veteran suffered left gluteal and leg pain; the impression was acute left sciatica, rule out lumbar radiculopathy. In January 2000, the Veteran completed a health questionnaire stating he had no current medical problems and did not affirmatively state he had arthritis or low back pain (leaving these options blank instead of circling them). In July 2000, a private rehabilitation record showed that the left lumbar radiculopathy was clinically resolved. It was also noted he had a work related injury in December 1999. 

A December 2001 SPM record from Dr. T.L. noted the Veteran had a three day history of mid-back pain after a work injury. The impression was improved thoracic strain. In December 2001, a private health questionnaire listed all prior employers, to include the Army. When asked if he had any work injuries while in the Army, he circled no. He reported back/sciatica dating two years earlier, but stated it was not a major problem. 

Several May 2004 VA records note a prior "worker's comp injury." In May 2004, a VA primary care note showed that the Veteran was considering having VA be his primary provider.  His primary diagnoses were stomach acid, chronic back pain (stemming from a worker's compensation injury), skin cancer, and status post stroke from 2000.  Another VA note showed the Veteran had a worker's compensation injury with his low back "when a TV was dropped (on) him." He had been given some epidurals, experienced relief and was back to work in 3-4 months. The neurosurgeon told him he would never have a normal back. If he did physical labor he could not straighten up. He could not work bending over any more and this was a problem because he is a repairman. He missed a few weeks per year because of his back. The assessment was chronic low back pain. 

Other records also reference the fact that the Veteran's back pain seemed to start around the time of the 2000 injuries (see November 2005 occupational medicine disability medical evaluation; January 2006 cardiovascular arterial exam; January 2008 SSA disability evaluation; February 2008 SSA decision; and a December 2009 VA primary care record). 

In January 2006, a diagnostic imaging report noted mild degenerative changes of the lumbar spine. In February 2008, a statement from Dr. K.L., a chiropractor, noted chronic degenerative disc disease and that the Veteran was limited to light duty only. That same month, Dr. C.G. stated the Veteran had a chronic low back condition with a neurologic defect in his left leg. He was unable to lift more than 5-10 pounds. This was permanent condition. In May 2012, a VA primary care record noted in passing the Veteran had a lumbar laminectomy in 1972. 

In June 2010, the chiropractor, Dr. K.L. wrote a letter stating that he retired two years ago and that the Veteran's records were not available. But he was treated as needed, starting in 1965, continuing until 2008. The diagnosis was chronic degenerative disc disease at L4-5. In October 2011, Dr. K.L. stated he treated the Veteran for chronic back pain for forty years (since 1971) and his primary problem now was numbness of the lower back, hips and lower extremities. 

In March 2013, a VA examination report was completed for the lumbar spine, but no opinion was given. The diagnosis was degenerative disc disease and radiculopathy of the right lower extremity. The history indicated progressive back pain through the years. Starting in 1995 to 2010, he had chiropractic treatment once a month. There was an incident in 2005 upon lifting a television and the other person dropped their end, causing immediate lumbar spine pain radiating into the left lower extremity. At that point, the Veteran experienced pain with bending forward for more than three minutes. He did have arthritis via X-ray. An MRI showed mild spondylosis in the lumbar spine, small T2 hyperintense annular tears of the L4-5 disk without significant central canal narrowing and mild bilateral neural foraminal narrowing. He also had mild disk osteophyte complex at L5-Sl with asymmetric right foraminal component resulting in moderate right neural foraminal narrowing. 

In January 2015, the Veteran attended a new VA examination. He was diagnosed with degenerative arthritis of the spine. The Veteran reported that he began stated seeing a chiropractor in 1967 and was told at that time that he had "degenerative disc disease." The Veteran stated he has received adjustments from the chiropractor and osteopathic doctors through the years. He reported radicular pain to bilateral legs at night. The February 2012 MRI was noted. His occupational history showed he had 37 years as television repairman repairing big screen televisions; lifting heavy televisions was required. 

The examiner opined the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness, reasoning that the medical literature supported degenerative changes of the spine starting when a person reached their 20s. The Veteran had normal age-related change related to normal wear and tear on spinal discs. The chiropractor made the statement the veteran has degenerative disc disease and has been treated since 1965. However, the examiner pointed out the treatment notes from those visits were not in the file (as the chiropractor stated he did not have them to submit), nor were there radiographic films of the lumbar spine for review from 1965. There was no documentation to support the chiropractor's statement.

As an initial matter, the Board finds the May 2012 VA record noting a lumbar laminectomy in 1972 appears to be erroneous, as no other evidence (to include the Veteran's statements) corroborates that a surgery took place in 1972. In any case, such a surgery would not necessarily advance the Veteran's claim, as he separated from service in 1967. 

The Board finds the Veteran is competent to report back pain and/or injuries, to include the onset of symptoms under 38 C.F.R. § 3.159(a)(2). However, the Board finds the Veteran is not credible in reporting that he has had back pain and treatment since service due to inconsistency in his statements regarding his treatment history.

As noted, at separation, the Veteran denied arthritis or recurrent back pain and stated his health was excellent. In his December 2009 VA claim, the Veteran did not mention his work-related back injury dating from 2000 and stated he had chiropractic treatment since 1984. At the March 2013 VA examination, he reported chiropractic treatment started in 1995. A December 2001 private health questionnaire shows he denied ever having any work injuries while in the Army. Finally, when the Veteran applied to SSA he never mentioned or referenced a back injury in service or a long-term issue with his back; he instead only stated he had a work injury around 2000 and that he became unable to work in 2005. The Board finds overall inconsistent statements from the Veteran regarding the onset of his back pain, as well as when his treatment began. This greatly diminishes the probative value of his lay statements.  

The chiropractor, Dr. K.L., is also competent to state when he began treating the Veteran for back problems. As the start date for treatment is not a medical determination, 38 C.F.R. § 3.159(a)(2) applies. However, here, as the January 2015 VA examiner points out, Dr. K.L.'s statement that treatment began in 1965 is not corroborated by treatment records, conflicts with the Veteran's denial of back symptoms at the separation examination and conflicts with the Veteran's varying start dates regarding treatment and is in opposition to his own statement from October 2011. As a result, the Board finds Dr. K.L.'s statement regarding when treatment started is not reliable and assigns it no weight. Caluza, 7 Vet. App. 498. 

In considering credibility, the Board is aware that lay statements alone may not be discounted solely due to a lack of contemporaneous medical evidence. Buchanan, 451 F.3d at 1337. Here, the Board considers the varying reports of the Veteran and chiropractor as well as the other conflicting evidence in this case in finding an overall lack of credibility. See also, Caluza, 7 Vet. App. 498; Bardwell, 24 Vet. App. 36. 

The Board does find the January 2015 VA examination report to be of high probative value. See Nieves-Rodriguez, 22 Vet. App. 295. This opinion finds that a back disability was not directly incurred or aggravated in service and that arthritis did not manifest itself to a degree of 10 percent within one year from separation. 38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309. A rationale was provided to support such findings.  

Given the above, the Board finds no competent evidence that a back disability was incurred in service, was present within one year of separation from service or that there were continuous symptoms since service. See Shedden, 381 F.3d at 1167; Walker, 708 F.3d 1331; 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. On a direct and presumptive basis, the preponderance of the evidence is against the claim for service connection for the back disability. The reasonable doubt doctrine is not for application and the claim is denied. See, 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 

ORDER

Service connection for a back disability is denied. 


REMAND

The prior remand requested that a VA examiner consider all prior skin diagnoses and state whether each diagnosis may be attributable to service, to include herbicide exposure. The January 2015 VA examination report does not list or acknowledge all prior skin diagnoses and simply states the Veteran has no skin conditions that are included under the herbicide presumption. The examiner did not understand that even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d), service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Although the Combee decision pertained to radiation claims, the same rationale applies to claims based on herbicide exposure. See also, McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (providing that the provisions set forth in Combee are equally applicable in cases involving claimed Agent Orange exposure). 

The Board does not find that there has been substantial compliance with the last remand on this issue. See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Associate with the record any outstanding treatment records related to the remaining claims on appeal. 

2. Schedule the Veteran for an examination with a VA examiner who is qualified to determine the nature and etiology of any diagnosed skin disability. A copy of this remand and the claims file should be provided to the opinion writer in conjunction with the examination. 

After examination, the examiner should review the entire file, to include: 

* June 1966 service treatment record showing complaint of recent blisters on fingers after washing pots and pans; 

* October 1967 separation RMH showing a report of excellent health and denying skin diseases with a RME showing a clinical evaluation of the skin to be normal;

* August 1989 surgical pathology report showing an impression of ulcerated basal cell carcinoma of the left posterior pinna; 

* March 1991 surgical pathology report showing recurrent basal cell carcinoma of the left superior and inferior pinna; 

* July 1991 letter from Dr. R.A. to Dr. T.L. noting the tumor was larger than first suspected and was excised; 

* September 1997 C.M.C. pathology report for Dr. T.L. noting a diagnosis of left temple biopsy, squamous lined keratin filled invagination with mild epithelial atypia (definite invasive carcinoma not identified); 

* December 2000 assessment from Dr. C.L. showing diagnoses of actinic keratoses (AKs) of the scalp, face, neck, and hand, psoriasis; and a history of basal cell carcinoma; 

* March 2001 assessment from Dr. C.L. showing diagnoses of AK of the left ear; psoriasis; and tinea pedis with probable onychomycosis; 

* September 2002 assessment from Dr. C.L. showing a trichoblastoma of the thigh, status post excision; 

* August 2003 assessment from Dr. C.L. showing multiple AKs of face, recent trichoblastoma was removed from thigh, epidermal cyst of the neck, seborrheic keratoses (most skin lesions appearing benign requiring no treatment); 

* March 2010 assessment from Dr. C.L. showing lentigines;

* May 2011 VA record showing an assessment of AK versus squamous cell carcinoma of right pinna;

* October 2011 Dr. CL record identifying benign findings and no evidence of recurrence of non-melanoma skin cancer; and 

* May 2012 VA primary care record noting multiple cherry angiomas of front of chest/abdomen. 

After reviewing the relevant records mentioned above and performing an examination, for each skin disability found upon examination and for the ones mentioned above the examiner should state: 

* Is it at least as likely as not that any skin disability is related to herbicide exposure?

* Is it at least as likely as not (a 50 percent or greater probability) that any skin disability was incurred in service? 

The examiner should explain all conclusions made and support them with an accurate citation to the pertinent facts of the case. 

3. Re-adjudicate the claim. If the decision remains in any way adverse to the Veteran, provide him with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


				  			(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


